 CENTER FOR DISABILITY ACCESS
 Dennis Price,SEN 279082
 8033 LINDA VISTA ROAD, SUITE 200
 SAN DIEGO, OA 92111
 PHONE:(858) 375-7385
 FAX:(888) 422-5191




                                     UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER
 Scott Johnson,
                                                                       CV-4:18-cv-01132-YGR

                                                   Plaintiff(s)
                         V.

 RK Investment Properties, Inc. ,
                                                                                WRIT OF EXECUTION


                                                Defendant(s)


    TO: THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF CALIFORNIA

               You are directed to enforce the Judgment described below with interest and costs as provided by law.


               On 4/17/19                          a judgment was entered in the above-entitled action in favor of:
               Scott Johnson




               as Judgment Creditor and against:
               RK Investment Properties, Inc.




               as Judgment Debtor, for:
                  $             4,000.00 Principal,
                  $             3,827.50 Attorney Fees,
                  $                   Q • QQ Interest **, and
                  $                   • QQ Costs, making a total amount of
                  $              8/457.50 JUDGMENT AS ENTERED



**NOTE: JUDGMENTS REGISTERED UNDER 28 U.S.C.§1963 BEAR THE RATE OF INTEREST OF THE
               DISTRICT OF ORIGIN AND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.


                                                    WRIT OF EXECUTION
CV-23 (6/01)                                                                                                   PAGE 1 OF 3
     WHEREAS, according to an affidavit and/or memorandum of costs after judgment it appears that further sums
     have accrued since the entry ofJudgment in the Northern                  District of CALIFORNIA
     to wit:


               $   •                     accrued interest, and
               $           2,025,00 accrued costs, making a total of
               $                         ACCRUED COSTS AND ACCRUED INTEREST

     Credit must be given for payments and partial satisfaction in the amount of$ 0.00                     which is
     to be credited against the total accrued costs and accrued interest, with any excess credited against thejudgment
     as entered, leaving a net balance of:

               $          10,6Q4 ■ 05 actually due on the date of the issuance of this writ of which
               $           8,457 ■ 50 Is due on thejudgment as entered and bears interest at 2.44
                                      percent per annum, in the amount of $ 0.56                  per day,
                                         from the date of issuance of this writ, to which must be added the
                                         commissions and costs of the officer executing this writ.




                                                                 CLERK, UNITED STATES DISTRICT COURT




    Dated:                                                                _^
                                                                                      Deputy-Clerk




                                                                     r"   s     ■
                                                                                         sX




                                                  WRIT OF EXECUTION
CV-23 (6/01)                                                                                                   PAGE 2 OF 3
    The following are name(s) and address(es)ofthe judgment debtor(s)to whom a copy of the Writ of Execution
    must be mailed unless it was served at the time of the levy. This information must be filled in by counsel
    requesting this writ.


    r                               ,                  n     r                                                    n
     RK Investment Properties, Inc.,
     C/o Bobby Newman
     3255 MacArthur Boulevard Oakland,
     CA 94602




    L                                                  J     L                                                    J

    r                                                  n     r                                                    n




    L                                                  J     L                                                    J

    r                                                  n     r                                                    n




    L                                                  J     L      ■                                             J

    r                                                  n     r                                                    n




    L                                                  J     L                                                    J

    r                                                  n     r                                                    n




    L                                                  J     L                                                    J


    NOTICE TO THE JUDGMENT DEBTOR

    You may be entitled to file a claim exempting your property from execution. You may seek the advice of an
    attorney or may, within ten (10) days after the date the notice of levy was served, deliver a claim of exemption
    to the levying officer as provided in Sections 703.510 - 703.610 of the California Code of Civil Procedure.

                                                 WRIT OF EXECUTION
CV-23(6/01)                                                                                                   PAGE 3 OF 3
DocuSign Envelope ID; 87FD90A5-40C9-4ED9-A6B2-F4BC6374A984


       ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumtjer. and address):                                         FOR COURTUSEONLY
        Center For Disability Access
        Dennis Price, Esq., SBN 279082
        8033 Linda Vista Road,
        Suite 200, San Diego, CA 92111
             TELEPHONE NO.; (858)375-7385 FMNO.(Optional): (888)422-5191
     E-MAiLADDREss (Optional): dennisp@PotterHandy.eom
       ATTORNEY FOR fWameJ; ScOtt JohnSOn,
              NAME OF COURT          Uuitcd Stutcs DistHct Court of California
               STREET ADDRESS: 280 S 1 St
              MAILING ADDRESS: 280 S 1 St
             CITY AND ZIP CODE: San Josc, CA 95113
                  BRANCH NAME: Northcm District

          PLAINTIFF/PETITIONER: ScOtt JohnSOn,
     DEFENDANT/RESPONDENT: RK Investment Properties, Inc.,
                                                                                                           CASE NUMBER:

                                                   DECLARATION
                                                                                                                    4:18-cv-01132-YGR

    1.1 am the attorney for Judgment Creditor herein.*

    2. Interest is calculated first by taking the judgment amount and multiplying by interest rate to obtain the yearly
    amount of interest; then dividing that yearly amount by 365 to obtain the daily amount of interest.*

    3. The yearly amount of interest in calculated for each full year from the date of entry ofjudgment. The daily
    amount of interest is then multiplied by the number of days since the entry ofjudgment.*

    4. Judgment was entered on: 4/17/19

    5. Full years from date of entry ofjudgment: 0

    6. Federal Rate of interest: 2.44%


    7. The daily amount of interest is: $0.56

    S.Total accrued interest: $121.55


    9. Days passed after judgment issued: 215


         I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
        Date: 12/2/19

                                                                                                               -OocuSign^ by:


        Dennis Price
                                                                                                              -C1A77C4FUA8438...
                                     (TYPE OR PRINT NAME)                                             (SIGNA I UKC UK UtULAKAN I)


                                                                                       E Attorney for E Plaintiff E Petitioner O Defendant
                                                                                       E Respondent E Other (Specify):

    Form Approved for Optional Use                                                                                                          Page 1 of 1
    Judicial Council of California                                                 DECLARATION
    MC-030[Rev. January 1, 2006]
DocuSign Envelope ID; 87FD90A5-40C9-4ED9-A6B2-F4BC6374A984


     SHORT TITLE: Johnson v. RK Investment Properties, Inc.,                                        CASE NUMBER:


                                                                                                        2:14-CV-00217-JAM-DAD


     1


     2


     3


    4       10. Attorneys fees are allowed under CCP § 685.040 as the underlying action is entitled to a fee award.
     5      11.1 have spent 3 hours of post-judgment work on this matter, including: preparing the abstract,
    6       researching, preparing and filing of Writ of Execution, subpoena, proof of service, vacating debtor exam.
    7       12. My billing rate is $450.00 per hour.
    8       13. Total payments made: $0.00.

    9       14. Payments applied to accrued interest: $0
    10      15. Total applied to Sheriffs disbursement fees: $0
    11


    12


    13


    14


    15


    16


    17


    18


    19


   20


   21


   22


   23


   24


   25


   26       (Required for verified pleading)The items on this page stated on information and belief are (specify item numbers, not line
            numbers):
   27
              This page may be used with any Judicial Council form or any other paper filed with the court.
                                                                                                                              Page        2 |
            Form Approved by the                                ADDITIONAL PAGE
         Judicial Council of California
     MC-020[New January 1,1987]
                                              Attach to Judicial Council Form or Other Court Paper                                   CRC 201, 501
DocuSign Envelope ID: 87FD90A5-40C9-4ED9-A6B2-F4BC6374A984
                                                                                                                                                           MC-012
      ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar number, and address):                                                FOR COURT USE ONLY

     CENTER FOR DISABILITY ACCESS
    tennis Price, Esq., SBN 279082
     8033 Linda Vista Road
      Suite 200, San Diego, CA 92111
     dennisp@PotterHandy.com
          TELEPHONE no.:(858) 375-7385                               paxno.:(ggS)422-5191
     ATTORNEY FOR fA/ameJ-Scott JohnSOH.
              NAME OF COURT US Distrlct Court Court,Eastern District of California
             STREET ADDRESS.280 S 1st
             MAILING ADDRESS:280 S 1 St
            CITY AND ZIP CODE:San Jose, CA 95113
               BRANCH NAME:Northem District
        PLAINTIFF: Scott Johnson,

     DEFENDANT: RK Investment Properties, Inc.,

            MEMORANDUM OF COSTS AFTER JUDGMENT, ACKNOWLEDGMENT                                                  CASE NUMBER:

                    OF CREDIT. AND DECLARATION OF ACCRUED INTEREST                                                        4:18-cv-01132-YGR
   1. I claim the following costs after judgment incurred within the last two years (indicate if there
        are multiple items in any category):                                                                             Dates Incurred              Amount
        a      Preparing and issuing abstract ofjudgment                                                                     5/22/19            $ 47.00
         b     Recording and indexing abstract of judgment                                                                   11/4/19            $ 428.00
        c      Fiiing notice ofjudgment lien on personal property                                                                               $
        d      Issuing writ of execution, to extent not satisfied by Code Civ. Proc., § 685.050                                                 $
              (specify county):
        e      Levying officers fees, to extent not satisfied by Code Civ. Proc.,§ 685.050 or wage                                              $
               garnishment
        f      Approved fee on application for order for appearance of judgment debtor, or other                            10/11/19            $ 200.00
               approved costs under Code Civ. Proc., § 708.110 et seq.
        g      Attorney fees, if allowed by Code Civ. Proc., § 685.040                                                 5/22/19-11/17/19 $ 1350.00
        h      Other:                                                             (Statute authorizing cost):                                   $
        1      Total of claimed costs for current memorandum of costs (add items a-h)                                                           $ 2025.00
       All previously allowed postjudgment costs:                                                                                               $0
   3. Total of all postjudgment costs (add items 1 and 2):                                                                         TOTAL $ 2025.00
   4. Acknowledgment of Credit. I acknowledge total credit to date (including returns on levy process and direct payments) in the
       amount of:           $0
   5. Declaration of Accrued Interest. Interest on the judgment accruing at the legal rate from the date of entry on balances due after
      partial satisfactions and other credits in the amount of:             $ 121.55

   6. I am the    I  I judgment creditor     I   I agent for the judgment creditor fPI attorney for the judgment creditor.
      I have knowledge of the facts concerning the costs claimed above. To the best of my knowledge and belief, the costs claimed are
       correct, reasonable, and necessary, and have not been satisfied.

   I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
   Date: 12/2/19                                                                                                  ^     OocuSignwJ by:

                                        Dennis Price                                     ►
                                      (TYPE OR PRINT NAME )                                                     ,^.1,  -C1A77C4F14A8456...
                                                                                                                (SIGinmi URc ur            ii

                                                              NOTICE TO THE JUDGMENT DEBTOR
     If this memorandum of costs is filed at the same time as an application for a writ of execution, any statutory costs, not exceeding
     $100 in aggregate and not already allowed by the court, may be included in the writ of execution. The fees sought under this
     memorandum may be disallowed by the court upon a motion to tax filed by the debtor, notwithstanding the fees having been
    included in the writ of execution. (Code Civ. Proc., § 685.070(e).) A motion to tax costs claimed in this memorandum must be filed
    within 10 days after service of the memorandum. (Code Civ. Proc., § 685.070(c).)
                                                                     (Proof of service on reverse)
   Form Adopted for Mandatory Use
     Judicial Council of California         MEMORANDUM OF COSTS AFTER JUDGMENT, ACKNOWLEDGMENT                                                  Code of Civil Procedure
                                                                                                                                                             § 685.070
    MC-012 [Rev. January 1, 2011j                  OF CREDIT, AND DECLARATION OF ACCRUED INTEREST                                                    ivww.courfs.ca.gov
DocuSign Envelope ID; 87FD90A5-40C9-4ED9-A6B2-F4BC6374A984

                                                                                                                                             iviLr-ui<:
      SHORT TITLE:                                                                                         CASE NUMBER.
    _ Johnson v. RK Investment Properties, Inc.,
                                                                                                                   4:18-cv-01132-YGR

                                                                      PROOF OF SERVICE
                                                             I   I Mail   I   I Personal Service
   1. At the time of service I was at least 18 years of age and not a party to this legal action.
   2. My residence or business address is (specify):



   3. I mailed or personally delivered a copy of the Memorandum of Costs After Judgment, Acknowledgment of Credit, and Declaration of
        Accrued Interest as follows (complete either a or b):
       a. I      I Mall. I am a resident of or employed in the county where the mailing occurred.
                   (1) I enclosed a copy in an envelope AND
                      (a) [!□ deposited the sealed envelope with the United States Postal Service with the postage fully prepaid.
                      (b) EZ] placed the envelope for collection and mailing on the date and at the place shown in items below following
                                    our ordinary business practices. I am readily familiar with this business's practice for collecting and processing
                                    correspondence for mailing. On the same day that correspondence is placed for collection and mailing, it is
                                    deposited in the ordinary course of business with the United States Postal Service in a sealed envelope with
                                    postage fully prepaid.
                   (2) The envelope was addressed and mailed as follows:
                      (a) Name of person served:
                      (b) Address on envelope:



                      (c) Date of mailing:
                      (d) Place of mailing (city and state):

       b. I      I Personal delivery. I personally delivered a copy as follows:
                   (1) Name of person served:
                   (2) Address where delivered:



                   (3) Date delivered:
                   (4) Time delivered:

    declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


   Date:


                                                                                    ►
                                (TYPE OR PRINT NAME )                                                      (SIGNATURE OF DECLARANT)




  MC-oi2(Rev. January 1,2011)             MEMORANDUM OF COSTS AFTER JUDGMENT, ACKNOWLEDGMENT                                                  P^aetwo
                                                 OF CREDIT, AND DECLARATION OF ACCRUED INTEREST
